Citation Nr: 1212008	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-33 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio


THE ISSUE

Whether the appellant's income is excessive for purposes of determining eligibility for nonservice-connected death pension benefits. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The appellant and her son. 



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from April 1943 to September 1945.  The Veteran died on June [redacted], 2007.  The appellant is the surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an administrative decision by the RO.  

In October 2010, the appellant and her son testified at a hearing held at the RO before the undersigned Veterans Law Judge.  During the hearing, the appellant submitted additional evidence along with a waiver of initial RO consideration. A transcript of the hearing is associated with the claims folder.

In December 2010, this matter was remanded to the RO for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The appellant's countable annual income for a surviving spouse with no dependents after deducting documented unreimbursed medical expenses and last expenses is shown to have exceeded the maximum annual rate payable for death pension benefits for 2007 and 2008. 


CONCLUSION OF LAW

The appellant's countable income is excessive for the purpose of her receiving death pension benefits.  38 U.S.C.A. § 1521 (West 2002); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board concludes that the appellant has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the appellant in March 2011.  The letter notified the appellant of what information and evidence must be submitted to substantiate the claim for death pension benefits, as well as what information and evidence must be provided by the appellant and what information and evidence would be obtained by VA.  The appellant was informed as to how her income for VA purposes was calculated.  The RO also provided a medical expense report when the appellant initially filed the claim for pension benefits.  This form contained an explanation as to how unreimbursed medical expenses may be deducted from income.  

The RO requested the appellant to provide information as to the amount of the unreimbursed medical expenses paid and the date of payment.  She was afforded a hearing in October 2010 and then asked to submit information as to the amount of her paid unreimbursed medical expenses and the date of payment.  

The appellant was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of her claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The claim was readjudicated in the June 2011 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In the February 2012 informal hearing presentation, the appellant's representative requested a remand so that the RO may resend the March 2011 notice letter to the appellant.  The representative informed VA of the appellant's new address. 

The record shows that the RO sent the March 2011 letter to the appellant's address of record and this letter was not returned as undeliverable.  There is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary.  Ashley v. Derwinski, 2 Vet. App. 62 (1992).  Notification for VA purposes is a written notice sent to the claimant's last address of record.  See 38 C.F.R. § 3.1(q) (2011).  There is no such clear evidence to rebut the presumption of notification in this case.  The record does not reflect that the March 2011 letter was returned as "unclaimed" or returned as "undeliverable." 

VA is not required to "prove" that a claimant did receive the letter; as a matter of law, it is the claimant who must rebut the presumption of regularity.  As the Court held in Woods v. Gober, 14 Vet. App. 214 (2000), absent evidence that a claimant notified VA of a change of address and absent evidence that any notice sent to the claimant at his or her last known address was returned as undeliverable, VA is entitled to rely on the address provided.  It is well established that it is the claimant's responsibility to keep VA advised of his or her whereabouts in order to facilitate the development and adjudication of the claim. If he or she did not do so, "there is no burden on the part of the VA to turn up heaven and earth to find [the claimant]."  See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).

The Board notes that the June 2011 Supplemental Statement of the Case was returned as undeliverable and unable to forward.  This document was sent to the Appellant's address of record.  The appellant did not inform the RO of an address change.  This document was also sent to the appellant's representative who appears to have been in contact with the appellant.  Thus, the Board finds that prejudice to the appellant has not been shown.   

The Board finds that the appellant has received all essential notice, has had a meaningful opportunity to participate in the development of her claim, and has not been prejudiced by any notice deficiency along the way.

The Board finds that the duty to assist has been met.  The appellant was notified of the information she needed to submit to substantiate her claim and she has not submitted any additional information after the March 2011 request.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the appellant in substantiating the claim.

Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist her in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Legal Criteria

Basic entitlement to VA nonservice-connected improved death pension benefits exists if: (i) the veteran had qualifying service (a veteran who served during wartime) or (ii) the veteran was, at time of death, receiving or entitled to receive compensation or retired pay for a service-connected disability based on service during a period of war; and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the applicable maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. §§ 1541, 1542 (West 2002); 38 C.F.R. § 3.3(b)(4) (2011).

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions. 38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  

Income from the Social Security Administration (SSA) is not specifically excluded under 38 C.F.R. § 3.272.  Such income is therefore included as countable income. 

The types of income which are excluded from income for VA pension purposes includes welfare benefits; maintenance benefits furnished by a relative, friend, or a charitable organization; VA pension benefits; casualty loss reimbursement; profit from the sale of property; joint accounts; medical expenses; expenses of last illnesses, burials, and just debts; educational expenses; a portion of the beneficiary's children's income; Domestic Volunteer Service Act Programs payments; distributions of funds under 38 U.S.C. § 1718; survivor benefit annuities; Agent Orange settlement payments; restitution to individuals of Japanese ancestry; cash surrender value of life insurance policies; income received by American Indian beneficiaries from trust or restricted lands; Radiation Exposure Compensation Act payments; and Alaska Native Claims Settlement Act payments. 38 C.F.R. § 3.272 (2011).   

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12- month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii).

The types of income excludable for VA pension purposes must be deducted in the year in which they occurred.  Id.  Accordingly, should the expenses reduce the income below zero, the remaining expenses will not count against the next year's income.  

The medical expenses to the extent they exceed five percent of the MAPR are deducted from income.  Effective December 2007, five percent of the MAPR is $374.90.  Effective December 2008, five percent of the MAPR is $397.00. 

VA nonservice-connected burial benefits fall under 38 U.S.C.A. Chapter 23 and do not qualify for exclusion.

Basic entitlement to such pension exists if, among other things, the claimant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521(a), (b); 38 C.F.R. § 3.3(a)(3).  The MAPR is published in Appendix B of VA Manual M21-1 (M21-1).  See 38 C.F.R. § 3.21.  

Effective in December 2006, the income limit for a spouse with no dependents was $7,329.00.  This amount was increased to $7,489.00, effective in December 2007, and to $7,900.00, effective in December 2008.


Analysis

In this case, the Veteran had the required wartime service, having served more than 90 days during World War II.  As a result, the dispositive question in this matter centers on whether the appellant's income is excessive for purposes of qualifying for VA death pension benefits.  The appellant's application for DIC benefits was received on September 21, 2007.  

In the December 2007 decision, the RO determined that the appellant's income exceeded the limit set by VA and that she was not eligible for death pension benefits.  The RO deducted the last expenses of the Veteran which amounted to $3,603.00 and indicated that the appellant's income still exceeded the income limit.  

The record shows that the appellant submitted a Medical Expense Report, VA Form 21-8416, and listed medical expenses that she paid for her own treatment as well as the Veteran.  The appellant indicated that the expenses were paid from July 2006 to July 2007.  

The record further shows that at the hearing before the Board in October 2010, the appellant submitted statements and bills for the Veteran's medical expenses in the last year of his life.  

It is not clear from the statements and bills whether the appellant paid the bills or whether the bills was paid by the Veteran's insurance company or Medicare.  

In December 2010, this matter was remanded so that the appellant would be given an opportunity to submit information as to when the claimed medical expenses were paid.  The appellant was asked to specify the date that the expenses were paid so that it might be determined whether the appellant's medical expenses were paid in the same 12-month annualization period.  The appellant was asked to complete a Medical Expense Report, VA Form 21-8416, and list each expense that she had paid.  The appellant did not respond to the RO's letter.  

A review of the record shows that the appellant's income from June [redacted], 2007 was $13,659 (monthly Social Security income of $690.50 and monthly pension income of $447.83 x 12).  Her total annualized income is $13,659.  The MAPR for 2007 is $7,329.00.  

The appellant claimed last expenses and unreimbursed medical expenses to reduce her annual income.  The evidence showed that the total cost of the Veteran's funeral was $3,564.61.  The appellant was paid $600 in burial benefits by VA so the funeral expense amount was reduced by that amount to $2,964.61.  $13,659 minus $2,964.61 is $10,695.35 and is still in excess of the MAPR for 2007.  

The appellant submitted a medical expense report in September 2007, but she did specify the date of payment of the expenses.  Thus, these expenses cannot be considered when calculating her income.  

The appellant submitted copies of unreimbursed medical bills for the Veteran in support of her claim.  The records shows that the unreimbursed medical expenses for the last year of the Veteran's life amounted to $1,528.39.  The Board is only able to consider unreimbursed medical expenses when there is information as to the date of payment and information showing that the payment was made by the Veteran or appellant.  

Unreimbursed medical expenses for the Veteran's last illness may be excluded from the appellant's income.  The amount considered and shown by the evidence was $1,528.39.  $10,695.35 minus $1,528.39 is $ 9166.96 and is still in excess of the MAPR for 2007 and the MAPR for 2008.  

The appellant may reduce her income by the amount of unreimbursed medical expenses that exceeds five percent of the MARP for 2007 or  $366.45.  

The unreimbursed medical expenses for the appellant amounted to $756.00 (which was the amount of her annual medicare deduction of $1,122.00 minus 5 percent of the MAPR which was $366).  The appellant may only claim expenses paid from the date of receipt of her application which was September 21, 2007.  $9166.96 minus $756 is $ 8410.96 and is still in excess of the MAPR for 2007 and 2008.  

As the appellant's countable income exceeds the MAPR for 2007 and 2008, her claim for death pension benefits must be denied.   

While the Board is sympathetic to the appellant's loss and recognizes the Veteran's honorable service to his country, it is bound by the laws and regulations governing VA benefits. Because Congress prohibits the payment of VA death pension to those whose countable income exceeds statutory limits, and the appellant's income exceeds those limits, she is not legally entitled to VA death pension benefits.

The appellant should understand that if her income decreases, or the amount of her unreimbursed medical expenses increases, she may reapply for benefits.



ORDER

The claim for nonservice-connected death pension benefits is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals  

Department of Veterans Affairs


